NOTE: This order is nonprecedential
United States Court of Appeals
for the Federal Circuit
IN RE COMCAST CORPORATION,
Petiti0ner.
Misce1laneous Docket No. 963 _
On Petiti0n for Writ of Mandamus to the United
States District Court for the Eastern District of Texas in
case nos. 09-CV-01l6, Magistrate Judge Char1es Evering-
ham, IV.
ON PETITION FOR WRIT OF M.ANDAMUS
ORDER
C0mcast C0rporation submits a petition for a writ of
mandamus to direct the United States District Court for
the Eastern District of Texas to vacate its September 30,
2010 order denying transfer and to direct transfer to the
United States District Court for the Northern District of
I1]inois.
Up0n consideration thereof,
IT ls ORDERED THAT:

IN RE COMCAST 2
Web Te1ephony, LLC is directed to respond no later
than Novernber 10, 2010.
FOR THE COURT
ocr 25 mm /sf Jan Horba1y
Date J an Horbaly
Clerk
ccc David J. Si1bert, Esq.
Sean A. Luner, Esq.
C1erk, United States District Court For The Eastern
District Of Texas '
s19
§H»Mm
RAL C|RCU|T
0CT 25 1010
1AuHoaaALv
eisen
5
§
§§
"'9»r-